DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. JP 10-297714 and in view of Rafols 2013/0209203.
In Re Claim 1, Kenji et al. teach a carrying apparatus for carrying a load placed on the carrying apparatus, the carrying apparatus comprising:									a trolley (7) configured to travel in a front – rear direction;						a swivel base (8) provided on the trolley so as to be able to swivel around a vertical axis (axis at 9, Fig. 1);												a pillar (10, Fig. 1) erected on the swivel base and extending in a vertical direction; a holding member (24) configured to hold the load; and								a sliding mechanism (13) capable of moving up and down along a first extension direction (Z) of the pillar and configured to move the holding member in a horizontal direction between an advanced position (Fig. 1) at which the load is handed over and a retracted position (Fig. 5) at which the load is located above the swivel base.
Keiji et al. teach a sliding member configured to move the holding member in a horizontal direction, but does not teach sliding the holding member. However, Official notice is taken that a sliding member configured to slide a holding member in a horizontal direction is a well-known method or feature for handing over a load as evidenced in Willis et al. 3,854,616, Ostrander 3,612,293 and Kantola et al. 2005/0053450. Therefore, it would have been obvious to a person having ordinary skill in the art to use a sliding member that slides the holding member in the horizontal direction in order to optimize spacing.
Kenji et al. do not teach wherein the sliding mechanism includes a guide member that has an upper guide and a lower guide that extend laterally outward from the pillar in the horizontal direction, wherein both the upper guide and the lower guide are disposed on a first side and a second side of the pillar while moving up and down along the first extension direction of the pillar, and the holding member is configured to be able to slide m the horizontal direction along a second extension direction of the guide member between the advance position and the retracted position,			wherein a portion of the guide member that extends on the first side of the pillar has a leading end which extends beyond a first side of the trolley.						wherein the holding member includes: a pair of prongs extending in the horizontal direction and (ii) a coupling part extending in the front-rear direction and that couples together base ends of the pair of prongs, and a rear end of the coupling part, in the front rear direction, is engaged with the leading end of the guide member, so that guide member is engaged with the holding member.
However, Rafols teaches a sliding mechanism (4) including a guide member that has an upper guide (34) and a lower guide (35) that extend laterally outward from the pillar (3) in the horizontal direction, wherein both the upper guide and the lower guide are disposed on a first side and a second side of the pillar (See Fig. 1) while moving up and down along the first extension direction of the pillar, and the holding member (23) is configured to be able to slide in the horizontal direction along a second extension direction of the guide member between the advance position and the retracted position,		wherein a portion of the guide member that extends on the first side of the pillar has a leading end which extends beyond a first side of the trolley. (See Fig. 1) 						wherein the holding member includes: a pair of prongs (24) extending in the horizontal direction and (ii) a coupling part (25) extending in the front-rear direction and that couples together base ends of the pair of prongs, and a rear end of the coupling part, in the front rear direction, is engaged with the leading end of the guide member, so that guide member is engaged with the holding member. (See Fig. 5)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a sliding mechanism including a guide member in the apparatus of Kenji et al. as taught by Rafols in order to stabilize a load during transfer.
In Re Claim 2, Keiji et al. teach a control unit (Control device, Par. 6 and Par. 30) that controls the sliding mechanism, wherein:									the pillar is erected at a position offset from a center of swiveling (9) of the swivel base; (See Fig. 1) when the holding member is at the retracted position, the load held by the holding member is located above the center of swiveling; (See Fig. 5) and							the control unit is configured to control the sliding mechanism so as to move the holding member to the retracted position before the swivel base swivels. (See Fig. 5-7)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al./Rafols as applied to claim 1 above, and further in view of Haiwang CN206750727.
In Re Claim 4, Kenji et al./Rafols teach the apparatus of Claim 1 as discussed above.  
Kenji et al./Rafols does not teach the trolley has a bottom plate and a vertical wall extending vertically upward from an outer edge of the bottom plate; the carrying apparatus includes a swivel driving mechanism installed on the bottom plate; the swivel base is mounted on an upper side of the swivel driving mechanism and configured to be able to swivel by receiving power directed around the vertical axis from the swivel driving  mechanism; and								a lower surface of the swivel base is located at a level higher than an upper end of the vertical wall of the trolley by a predetermined dimension.
However, Haiwang teaches a trolley having a bottom plate (Fig. 1) and a vertical wall (2) extending vertically upward from an outer edge of the bottom plate; the carrying apparatus includes a swivel driving mechanism (17-19, Fig. 1) installed on the bottom plate; the swivel base (16)is mounted on an upper side of the swivel driving mechanism and configured to be able to swivel by receiving power directed around the vertical axis from the swivel driving  mechanism; and					a lower surface of the swivel base is located at a level higher than an upper end of the vertical wall of the trolley by a predetermined dimension. (See Fig. 1) 
  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a trolley having a bottom plate and vertical wall extending upward from an outer edge of the bottom plate and the carrying apparatus including a swivel mechanism installed on the bottom plate in the apparatus of Keiji et al./Rafols as taught by Haiwang in order to optimize space.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160.  The examiner can normally be reached on M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/               Examiner, Art Unit 3652